Citation Nr: 0306366	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  02-10 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for bilateral plantar 
fasciitis, currently evaluated as 10 percent disabling.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel








INTRODUCTION

The veteran served on active duty from September 1976 to May 
1996.  He had four months of prior unverified active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefit sought on 
appeal.   


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In January 2003, the RO informed the veteran that there was 
no Power of Attorney (POA) (VA Form 23-22) of record, and 
requested him to complete a provided form. 
The claims file contains correspondence received from the 
veteran in March 2003 indicating that he was represented in 
this matter by the Georgia Department of Veterans Services.  
However, he did not provide a POA.  

Review of record shows that subsequent to the most recent VA 
examination the veteran submitted private medical records 
dated in December 2002, which indicate that the bilateral 
plantar fasciitis may have worsened.  As such, the Board 
finds that a thorough and contemporaneous medical examination 
would be of assistance in this case.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Accordingly, this case is REMANDED to 
the RO for the following: 

1. The RO should ensure that all 
notification and development actions 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475 are completed.  38 U.S.C. A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  See 
also 66 Fed. Reg. 45620-32 (August 29, 
2001) (codified at 38 C.F.R. § 3.159). 

2.  The appellant should be furnished the 
appropriate release of information forms 
in order to obtain copies of any VA or 
private medical records pertaining to 
treatment for his bilateral plantar 
fasciitis since December 2002.  The RO 
should contact the veteran and the 
Georgia Department of Veterans Services 
in order to ensure that a POA (VA Form 
23-22) executed by the veteran is of 
record

3.  A VA examination should be performed 
by a podiatrist to determine the nature 
and severity of the veteran's service-
connected bilateral plantar fasciitis.  
All tests deemed necessary should be 
conducted.  The claims file must be made 
available to the examiner prior to the 
examination.  The examination should 
include findings of all manifestations 
related to the service-connected 
bilateral plantar fasciitis, including 
the presence of deformities, callosities, 
pain, swelling, spasm and other related 
orthopedic symptoms.  The examiner should 
include any pertinent range of motion 
findings.  

Additionally, the examiner should be 
requested to determine whether the 
involved joints exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
lower extremities are used repeatedly 
over a period of time. See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 
examiner should also provide an opinion 
as to the severity (mild, moderate, 
severe or pronounced) of the disability.  
A complete rationale should be given for 
all opinions and conclusions expressed.  

4.  Thereafter, the RO should again 
adjudicate the appellant's claim.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




